Citation Nr: 0002341	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-43 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin disorder, 
manifested by an epidermal cyst of the upper back, to include 
as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1972, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The Board remanded this case to the 
RO for further development in April 1997, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has not been diagnosed with any current 
disability recognized by the VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  There is evidence indicating an etiological relationship 
between the veteran's current epidermal cyst of the upper 
back and service.


CONCLUSION OF LAW

A skin disorder, manifested by an epidermal cyst of the upper 
back, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for an acneform disease consistent 
with chloracne, or porphyria cutanea tarda, if such a disease 
is manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  See The Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Nonetheless, even if a 
veteran has not been diagnosed with a disease listed in 38 
C.F.R. § 3.309(e) (1999), he or she is not precluded from 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 118 
S.Ct. 1171 (1998).

In the present case, the veteran has claimed that he incurred 
multiple rashes as a result of service.  During his February 
1995 VA hearing, he reported cysts on the back and in the 
area of his groin.  

In reviewing the veteran's service medical records, the Board 
observes that he was treated for skin abnormalities on 
several occasions during service.  In May 1971, the veteran 
was seen for complaints of a rash over his entire body and 
was prescribed Benadryl.  In May 1971, he was treated for 
complaints of a sore on his penis.  Subsequently, he was seen 
in October 1971 to rule out a shaving rash on his face, and 
he was treated for complaints of a facial rash in June and 
September of 1972.  In November 1972, the veteran complained 
of a rash on the chest and raised pimples over the chest and 
arms.  A second consultation note from that month indicates 
that the veteran had no relief from medications, and 
impressions of questionable contact dermatitis and a 
questionable allergic reaction were rendered.  The report of 
the veteran's December 1972 separation examination does not 
specifically indicate any rashes, but there is a notation of 
a "B.M. on back."  

The report of a November 1974 VA examination is negative for 
any skin abnormalities, other than scars.  However, a VA 
Agent Orange examination, dated in May 1994, revealed two 
lumps in the right upper thigh in the groin area and one 
lesion on the back of the neck.  A March 1995 VA skin 
examination report contains diagnoses of an epidermal cyst of 
the upper back (past neck) and a history of a cyst versus 
abscesses on the left thigh, noted to not be currently 
present.  Similarly, a May 1996 VA skin examination report 
contains a diagnosis of comedones of the back, with cystic 
formation.  Following the Board's April 1997 remand, the 
veteran underwent a third VA skin examination, and the report 
of this examination contains diagnoses of an epidermal cyst 
of the upper back, noted to be asymptomatic and depressed; 
and a recurrent history of groin boils, noted to be clear 
upon examination. 

In considering the evidence discussed above, the Board 
initially observes that the veteran has not been diagnosed 
with any current disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam, such as chloracne.  As such, consideration under 38 
U.S.C.A. §§ 3.307(a)(6)(iii) and 3.309(e) (1999) is not 
warranted, and the Board has therefore considered the 
veteran's claim only on a direct service connection basis.  

Moreover, the Board observes that, while the veteran was 
treated for numerous body rashes in service, these were noted 
to have resolved by the time of separation from service.  
However, a skin abnormality of the back was noted in the 
report of the veteran's separation examination, and a current 
diagnosis of an epidermal cyst of the back has been noted in 
several recent VA examination reports.  The anatomical 
location of this current disability, as compared to that of 
the abnormality noted in the separation examination report, 
raises a question as to whether the veteran had a chronic 
skin disorder of the back in service and still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this regard, the Board observes that there is no 
evidence of record directly contradicting the veteran's 
assertion that his epidermal cyst of the back was of service 
onset.

In view of the facts noted above, and after resolving all 
doubt in the veteran's favor, the Board concludes that it is 
reasonably probable that the veteran's current epidermal cyst 
had its in service.  See 38 U.S.C.A. § 5107(b) (West 1991); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, service connection is warranted for the veteran's 
skin disorder, manifested by an epidermal cyst of the upper 
back.






ORDER

Entitlement to service connection for a skin disorder, 
manifested by an epidermal cyst of the upper back, is 
granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

